Title: From Thomas Jefferson to William Temple Franklin, 14 February 1790
From: Jefferson, Thomas
To: Franklin, William Temple



Dear Sir
Monticello Feb. 14.

I received a month ago your favor of Dec. 17. but it is not till now that I am able to answer it, because it is only now that my undertaking the office to which I have been named has been quite decided on. With respect to the one I quit, the nomination being purely with the President, and his anxiety for the success of his administration doubtless as great as in reason it should be, I scarcely suppose he could be influenced by any body’s judgment. And indeed your merit is too well known to him to need any testimony from me. It would be presumption in me to say any more at present than that I shall be happy in every occasion of being useful to you and of paying my part of the public debt of gratitude to your grandfather, to whom, as well as to your self I hope to have the honour of presenting my respects on my passage thro Philadelphia. I have at present that of being with sentiments of perfect esteem & attachment Dr. Sir your most obedt: & most humble servt,

Th: Jefferson

